Citation Nr: 0217009	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-12 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1974 to January 1989.

In May 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for gastritis.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).

Statements recently received in June and August 2002 suggest 
the veteran wants a higher rating for his psychiatric 
disorder,  The RO assigned an initial 30 percent rating when 
granting service connection in April 2001, and he wants at 
least a 50 percent rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  He also suggested that he 
wants earlier effective dates for his psychiatric disorder 
and residuals of head trauma, including his scarring and 
headaches.  The RO denied those claims in December 2001.  
These issues are directed to the RO's attention for any 
appropriate development and/or consideration.  The only 
issue currently before the Board is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for gastritis.


FINDINGS OF FACT

1.  In June 1996, the RO denied the veteran's claim for 
service connection for gastritis; the RO sent him a letter 
that same month notifying him of the decision and apprising 
him of his procedural and appellate rights.

2.  The veteran submitted a timely Notice of Disagreement in 
June 1997, initiating an appeal of the RO's decision denying 
his claim for service connection for gastritis, and the RO 
mailed him a Statement of the Case in July 1997, 
but he did not then perfect his appeal to the Board by 
submitting a timely Substantive Appeal or equivalent 
statement.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's June 1996 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate the 
veteran has gastritis as a result of his service in the 
military.


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision denying the claim for 
service connection for gastritis is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the veteran's claim for service 
connection for gastritis in June 1996, partly because there 
was no probative evidence indicating that he had complaints 
or experienced any symptoms of the condition while on active 
duty in the military, and since there also was no medical 
nexus evidence causally linking the condition to service-
even if the RO assumed, for the sake of argument, that he 
had it when deciding his claim in June 1996.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  But aside from 
that, there was legitimate reason to question whether he 
even had gastritis at the time of the RO's June 1996 
decision since the only medical evidence of record 
suggesting that he did was an April 1995 statement from a 
private psychiatrist, Fernando Lopez, M.D., who reported it 
by history only based on statements and information obtained 
personally from the veteran, himself, which were not 
otherwise supported by the record.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by 
any additional medial comment by the examiner, does not 
constitute competent medical evidence linking the condition 
to service).

The RO sent the veteran a letter later in June 1996 
notifying him of the decision and apprising him of his 
procedural and appellate rights.  Less than one year later, 
in June 1997, he submitted a timely Notice of Disagreement 
(NOD) to initiate an appeal of the RO's decision denying his 
claim for service connection for gastritis.  And the RO 
mailed him a Statement of the Case (SOC) in July 1997, but 
he did not then "perfect" his appeal to the Board by 
submitting a timely Substantive Appeal or equivalent 
statement.  See 38 C.F.R. § 20.200 (2002).  Consequently, 
that decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal that decision, this, in turn, means there must be 
new and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's June 1996 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court 
articulated a three-step analysis for adjudicating claims 
based on new and material evidence:  first, VA must 
determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 38 
U.S.C. § 5107(a); and third, if the claim is well grounded, 
VA may proceed to evaluate the merits of the claim after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, since the well-grounded requirement has 
been totally eliminated by the rather recently enacted 
Veterans Claims Assistance Act of 2000 (the "VCAA"), Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim for 
service connection for gastritis and, if so, the Board then 
may proceed directly to adjudicate the claim on the full 
merits if the RO already has fully complied with all 
notification and assistance to the veteran that is mandated 
by the VCAA so that he is not prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  As alluded to above, 
this new law eliminated the concept of a well-grounded 
claim, but it also redefined VA's obligations insofar as 
notifying the veteran of evidence needed to support his 
claim and complete his application for benefits and 
assisting him in obtaining evidence that is potentially 
relevant to his claim.  Id.  But although the regulation 
defining what constitutes new and material evidence recently 
was amended, see 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)), this amendment to 
38 C.F.R. § 3.156(a) applies only to petitions to reopen 
finally decided claims that were received on or after August 
29, 2001.  The veteran's request to reopen his claim was 
received in March 1999, more than two years prior to that 
cutoff date.  Therefore, the amended regulation does not 
apply to his current appeal.  The Board also should add, 
however, that the RO sent the veteran a letter in September 
2000, just prior to enactment of the VCAA in November 2000, 
notifying him that he needed to submit new and material 
evidence to reopen his claim.  The RO also defined what this 
meant, citing the specific language of the governing 
regulation, 38 C.F.R. § 3.156(a).  And the notices of the 
rating decision appealed, the SOC, and the Supplemental 
Statements of the Case (SSOCs) since issued in February 2001 
and May 2001 further apprised him of the reasons and bases 
for denying his petition to reopen his claim and of the 
applicable regulation.  He also had a hearing in March 2001.  
Clearly then, he has been given sufficient opportunity to 
present his case and the Board, therefore, may proceed to 
determine whether new and material evidence has been 
submitted to reopen the claim since he has not indicated 
that any additional medical or other evidence-not already of 
record, needs to be obtained.

The evidence that has been submitted or otherwise obtained 
since the RO's June 1996 decision consists of:  a) several 
written statements from the veteran, b) a transcript of his 
hearing testimony, c) lay statements from his wife and 
sister, d) statements from his representative, e) medical 
records of treatment received in a VA outpatient clinic at 
various times from 1995 to 2001, f) the report of a 
September 2000 psychiatric evaluation by Clemmie Palmer, 
III, M.D., g) the reports of VA medical examinations 
conducted for compensation purposes in March 2001, h) 
additional copies of the service medical records (SMRs), and 
i) an additional copy of the April 1995 statement from the 
private psychiatrist Dr. Lopez.

The additional copies of the SMRs and the statement from Dr. 
Lopez are not new because they already were considered by 
the RO prior to denying the claim in June 1996.  The same is 
true of the veteran's statements-both those he wrote 
and made orally while testifying during his March 2001 
hearing because he merely reiterates allegations previously 
made.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  
But aside from that, the written and oral testimony from him 
and the others (his wife, sister and representative) also is 
not material, either, because they all are lay people and, 
as such, do not have the medical competence to comment 
issues such as whether the veteran currently has gastritis 
and, even if so, whether it is causally related to his 
service in the military.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. 
App. 230 (1999).  So even if their written and oral 
statements were new, they still would not be material-which 
is a requirement also, and therefore would be insufficient 
to reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Pollard v. Brown, 6 Vet. App. 11 (1993).

The medical records concerning the treatment received in a 
VA outpatient clinic at various times from 1995 to 2001 
primarily do not pertain to gastritis but, instead, or 
unrelated conditions.  So those records, although some of 
them are new, are nonetheless immaterial to the specific 
condition (gastritis) at issue.  And even though the veteran 
complained of a decrease in his appetite without diarrhea or 
stomach cramps when seen in the VA outpatient clinic in 
January 1999, gastritis still was not diagnosed at the 
conclusion of that evaluation.  So even that particular 
record, while new, is immaterial.  The report of the 
September 2000 psychiatric evaluation by Clemmie Palmer, 
III, M.D., also is immaterial because it, too, does not 
concern the specific condition (gastritis) at issue.  The 
same is true of the reports of the VA medical examinations 
conducted for compensation purposes in March 2001.  Thus, 
since none of the medical and other evidence submitted since 
the RO's June 1996 decision confirms the veteran has 
gastritis-much less that it is causally related to his 
service in the military, his claim for service connection 
cannot be reopened.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).


ORDER

The petition to reopen the claim for service connection for 
gastritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

